Citation Nr: 1504581	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  06-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2009 and November 2012, the Board remanded the case for additional evidentiary development.

In September 2009 and December 2014, the Veteran testified at video conference hearings before the undersigned Veterans Law Judge.  
 
In November 2014, the Veteran submitted additional evidence without a waiver of initial RO consideration.  This evidence consists of duplicative VA treatment records that the Veteran submitted in August 2014 with a waiver.
 

FINDING OF FACT

1.  The Veteran has a currently diagnosed right shoulder disability.  He is service-connected for postoperative residuals, dislocation of left shoulder with scar (non-dominant).  

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's right shoulder disability is due to his service-connected left shoulder disability.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the currently diagnosed right shoulder disability is proximately due to his service-connected left shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he injured his right shoulder during service and that he has had right shoulder problems since service.  In the alternative, he maintains that he has developed problems in his right shoulder due to overuse caused by favoring his service-connected left shoulder.  

Service treatment records show that the Veteran complained of right shoulder pain in May 1974; a physical examination was normal.

Post-service VA and private treatment records show that the Veteran has received treatment for right shoulder pain since 2004, and that he has reported a 30-year history of right shoulder pain.

There are conflicting opinions on whether or not the Veteran's currently diagnosed right shoulder disability is related to his service-connected left shoulder disability.  In September 2006, a private physician diagnosed myofascial/overuse pain syndrome, right shoulder.  In June 2010, a VA examiner refused to speculate with respect to etiology of the right shoulder disability.  In October 2011, a Veterans Health Administration (VHA) physician provided a negative nexus opinion with respect to direct and secondary service connection, but no rationale.  The physician reiterated the negative nexus opinion in a March 2012 addendum.  However, he incorrectly noted that the "first contemporaneous reference to right shoulder symptoms" was dated in June 2009.  In July 2013, a private physician opined "I think he likely has a little bit of some overuse from the heavy use of his right arm than his left."

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.
ORDER

Service connection for a right shoulder disability secondary to the service-connected left shoulder disability is granted.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


